Cooper, C. J.,
delivered the opinion of the court.
As, by the verdict and judgment, the appellee is permitted to recover the full value of his crops, there should have been deducted therefrom the rent due by him to the appellant. It is true that an eviction of the tenant by the landlord discharges the tenant from liability to pay rent not then due. But though the landlord here may not have been entitled to maintain an action for the rent of the premises, it does not follow that the tenant, suing for the damages caused by the eviction, may recover beyond the injury he has suffered. The demand made by the tenant is not for the value of his term nor of the crops as they were when he was evicted. He demands, and has been allowed, the value of the matured and gathered crop — one which stood on the soil and drew sustenance therefrom after the time he was excluded from the premises. In substance, he gets the whole term, for he recovers the value of the whole crop grown on the land, and, having the benefit of the whole term, it is but just that the sum agreed to be paid as rent should be deducted, to determine what damages the plaintiff sustained.
We find no other error than that of giving the first instruc*542tion for the plaintiff. If the plaintiff was prepared and willing to gather his own crop, and was prevented from doing so by the defendant, who, against the protest of the plaintiff, expended time, labor or money about the work, no charge therefor could be made against the plaintiff. It was of his own wilful wrong, as settled by the verdict of the jury, that Jefcoat, the agent of his wife, excluded the plaintiff from the premises and gathered the crops, and, for so doing, he is not entitled to be recompensed.
For the error of giving the first instruction for the plaintiff, the judgment must be reversed. But, since the amount of the rent to be paid clearly appears in the evidence, to wit, 500 pounds of lint cotton, shown to have been of the value of six cents per pound, $30, and $42.50 for the rent of seventeen acres of land, making the aggregate sum of $72.50, the plaintiff may, upon remitting that sum, have judgment here.
Reversed and judgment here.